United States Patent and Trademark Office
    
        
            
                                
            
        
    


                                                                                            Commissioner for Patents
                                                                                                 United States Patent and Trademark Office
                                                                                                                                               P.O. Box 1450
                                                                                                                                                                        Alexandria, VA 22313-1450
                                                                                                                                                                                                                                                            www.uspto.gov

Yuri FeldmanLeon Blum 4, Apt. 8Haifa 33851 IL ISRAEL

In re Application of:                                                      :
  Feldman, Yuri	:	
Application No.: 14/751,180		:        DECISION ON PETITION
Filed:  June 26, 2015		:         UNDER 37 C.F.R. § 1.144
For:  AIRCRAFT		:
	 

This is a decision on the petition under 37 C.F.R. 1.144 filed on September 04, 2020 requesting withdrawal of the Restriction Requirement mailed on March 12, 2019 and to consider all of the claims 1-105.

The petition is DISMISSED.
RELEVANT BACKGROUND

June 26, 2015:    Petitioner filed claims 1-105;
April 04, 2017:    A Requirement for Restriction was mailed, between:
Claims 1-26;
Claims 27-60;
Claims 61-74;
Claims 75-78;
Claims 79-89;
Claims 90-101;
Claims 102-105;
June 05, 2017: Petitioner filed a Response to Requirement for Restriction, electing claims 27-60 with traverse;
September 12, 2017: A non-final office action was mailed, withdrawing claims 1-26 and 75-105, rejecting claims 27-74 under 35 U.S.C. 112(b) and 35 U.S.C. 112(f), and indicating that claims 27-74 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 112(f) issues;
December 04, 2017: Petitioner filed arguments again traversing the requirement for restriction;
January 09, 2018: Petitioner filed a petition to the Technology Center (TC) Director under 37 C.F.R. 1.144 requesting to withdraw the Restriction Requirement mailed on April 04, 2017;
February 12, 2018:  A final office action was mailed which maintained the requirement for restriction;
February 26, 2018:  Petitioner filed a petition to the TC Director requesting to withdraw the final office action mailed on February 12, 2018;
April 25, 2018:  A petition decision was mailed responding to the petition filed on February 26, 2018, dismissing the request to withdraw the final office action;
June 22, 2018:  Petition was filed to the Office of Petitions under 37 C.F.R. 1.182 requesting reconsideration of the petition decision mailed on April 25, 2018;
July 06, 2018:  Petitioner filed an Appeal Brief;
August 02, 2018:  A petition decision was mailed responding to the petition filed on January 09, 2018, dismissing the request to withdraw the requirement for restriction made final in the action mailed on September 12, 2017;
October 01, 2018:  Petitioner filed a petition to the Office of Petitions under 35 C.F.R. 1.182 to request reconsideration of the petition decision mailed on August 02, 2018;
October 03, 2018:  A petition decision was mailed in response to the petition filed on June 22, 2018 which dismissed the petition as moot because the TC Director has already agreed that in response to the Appeal Brief filed on July 06, 2018 the final office action mailed on February 12, 2018 would be withdrawn and a new office action would be issued; 
December 14, 2018: A petition decision was mailed in response to the petition filed on October 01, 2018 and granted the petitioner’s request to withdraw the restriction requirement made final in the office action mailed on September 12, 2017, because the restriction requirement did not demonstrate that each of the inventions of Groups I through VII have a relationship of subcombination usable together with two-way distinctness with respect to the remaining inventions nor provide reasons for the conclusion of distinctness for each group;
March 12, 2017:  A Requirement for Restriction was mailed, between seven independent species:
Invention I, claims 1-26 drawn to a rotor, classified in B64C 11/006; Invention I is further restricted to either of two species:
Species A drawn to Figure 43, 44A-F with claims 1-21; 
Species B drawn to Figures 77, 78A, 78B with claims 1, 22-24;
Invention II, claims 27-60 drawn to a rotary winged aircraft, classified in B64C 3/385;
Invention III, claims 61-74 drawn to a trimmer, classified in B64C 13/042; Invention III is further restricted to one of a number of mutually exclusive trimmer species:
Species A-P;
Species B-G;
Species C-S;
Species D-WST;
Species E-SP;
Species F-L.
Invention IV, claims 75-78 drawn to a stream deviation tube (SDT), classified in G01P 13/025 or 5/16;
Invention V, claims 79-89 drawn to a system of methods for operating an aircraft, classified in B64C 29/0025;
Invention VI, claims 90-101 drawn to a computer based modeling of a flight, classified in G06F 17/5009;
Invention VII, claims 102-105 drawn to a glider having a wing using “flying elevator concept,” classified in B64D 17/80; Inventions VII is further restricted one of a number of species:
Species A drawn to Figures 2A, 5A;
Species B drawn to Figures 2B, 5B;
Species C drawn to Figures 2C, 5C;
Species D drawn to 2D, 5D;
May 12, 2019: Petitioner filed a response to Requirement for Restriction, electing Invention II, claims 27-60, with traverse;
October 24, 2019: A non-final office action was mailed rejecting elected claims 27-60 under 35 U.S.C. 112(b) and (f); further indicated that claims 27-60 would be allowable but for the outstanding rejections;
April 25, 2020: Petitioner filed claim amendments and arguments;
July 09, 2020: Ex Parte Quayle action was mailed, which allowed claims 27-60;
September 04, 2020: Petitioner filed the instant petition to the TC under 37 C.F.R. 1.144 requesting that the Restriction Requirement mailed on March 12, 2017 be withdrawn.

STATUTE AND REGULATION


MPEP 802.01 – Meaning of “Independent” and “Distinct”
35 U.S.C. 121 quoted in the preceding section states that the Director may require restriction if two or more "independent and distinct" Inventions are claimed in one application. In 37 CFR 1.141, the statement is made that two or more "independent and distinct Inventions" may not be claimed in one application.

This raises the question of the inventions as between which the Director may require restriction. This, in turn, depends on the construction of the expression "independent and distinct" inventions.

"Independent", of course, means not dependent, or unrelated. If "distinct" means the same thing, then its use in the statute and in the rule is redundant. If "distinct" means something different, then the question arises as to what the difference in meaning between these two words may be. The hearings before the committees of Congress considering the codification of the patent laws indicate that 35 U.S.C. 121: "enacts as law existing practice with respect to division, at the same time introducing a number of changes."

The report on the hearings does not mention as a change that is introduced, the inventions between which the Director may properly require division.

The term "independent" as already pointed out, means not dependent, or unrelated. A large number of inventions between which, prior to the 1952 Act, division had been proper, are dependent inventions, such as, for example, combination and a 

I.    INDEPENDENT
The term "independent" (i.e., unrelated) means that there is no disclosed relationship between the two or more inventions claimed, that is, they are unconnected in design, operation, and effect. For example, a process and an apparatus incapable of being used in practicing the process are independent inventions. See also MPEP § 806.06 and § 808.01.

II.    RELATED BUT DISTINCT
Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions.
Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art). See MPEP § 806.05(c) (combination and subcombination) and § 806.05(j) (related products or related processes) for examples of when a two-way test is required for distinctness.

It is further noted that the terms "independent" and "distinct" are used in decisions with varying meanings. All decisions should be read carefully to determine the meaning intended.

MPEP 803 – Restriction When Proper
There are two criteria for a proper requirement for restriction between patentably distinct Inventions: (A) The Inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and (B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).

MPEP 806.03 – Single Embodiment
Where the claims of an application define the same essential characteristics of a single disclosed embodiment of an Invention, restriction therebetween should never be required. This is because the claims are not directed to distinct Inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition.  Where such claims are voluntarily presented in different applications having at least one common inventor or a common assignee (i.e., no restriction requirement was made by the Office), disclosing the same embodiments, see MPEP § 804 - § 804.02.

MPEP 806.04(b) – Species May Be Independent or Related Inventions
Species may be either independent or related under the particular disclosure. Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent Inventions. See MPEP § 802.01 and § 806.06. Where Inventions as disclosed and claimed are both (A) species under a claimed genus and (B) related, then the question of restriction must be determined by both the practice applicable to election of species and the practice applicable to other types of restrictions such as those covered in MPEP § 806.05 - § 806.05(j). If restriction is improper under either practice, it should not be required.  For example, two different subcombinations usable with each other may each be a species of some common generic Invention. If so, restriction practice under election of species and the practice applicable to restriction between combination and subcombinations must be addressed.  As a further example, species of carbon compounds may be related to each other as intermediate and final product. Thus, these species are not independent and in order to sustain a restriction requirement, distinctness must be shown. Distinctness is proven if the intermediate and final products do not overlap in scope and are not obvious variants and it can be shown that the intermediate product is useful other than to make the final product. Otherwise, the disclosed relationship would preclude their being issued in separate patents. See MPEP § 806.05(j) for restriction practice pertaining to related products, including intermediate-final product relationships.

MPEP 806.04(d) – Definition of a Generic Claim
In an application presenting three species illustrated, for example, in Figures 1, 2, and 3, respectively, a generic claim should read on each of these views; but the fact that a claim does so read is not conclusive that it is generic. It may define only an element or subcombination common to the several species. In general, a generic claim should require no material element additional to those required by the species claims, and each of the species claims must require all the limitations of the generic claim. Once a generic claim is allowable, all of the claims drawn to species in addition to the elected species which require all the limitations of the generic claim will ordinarily be allowable over the prior art in view of the allowability of the generic claim, since the additional species will depend thereon or otherwise require all of the limitations thereof. When all or some of the claims directed to one of the species in addition to the elected species do not require all the limitations of the generic claim, see MPEP § 821.04(a).

MPEP 806.04(f) – Restriction Between Mutually Exclusive Species


MPEP 806.05(c)(I) – Subcombination Essential to Combination 
Where a combination as claimed requires the details of a subcombination as separately claimed, there is usually no evidence that combination ABsp is patentable without the details of Bsp. The Inventions are not distinct and a requirement for restriction must not be made or maintained, even if the subcombination has separate utility. This situation can be diagrammed as combination ABsp ("sp" is an abbreviation for "specific"), and subcombination Bsp. Thus the specific characteristics required by the subcombination claim Bsp are also required by the combination claim. See MPEP § 806.05(d) for situations where two or more subcombinations are separately claimed.

MPEP 806.05(c)(II) – Subcombination Not Essential to Combination 
Where a combination as claimed does not require the details of the subcombination as separately claimed and the subcombination has separate utility, the Inventions are distinct and restriction is proper if reasons exist for insisting upon the restriction, i.e., there would be a serious search burden if restriction were not required as evidenced by separate classification, status, or field of search.  This situation can be diagramed as combination ABbr ("br" is an abbreviation for "broad"), and subcombination Bsp ("sp" is an abbreviation for "specific"). Bbr indicates that in the combination the subcombination is broadly recited and that the specific characteristics required by the subcombination claim Bsp are not required by the combination claim.  Since claims to both the subcombination and combination are presented, the omission of details of the claimed subcombination Bsp in the combination claim ABbr is evidence that the combination does not rely upon the specific limitations of the subcombination for its patentability. If subcombination Bsp has separate utility, the Inventions are distinct and restriction is proper if reasons exist for insisting upon the restriction.

MPEP 806.05(j) – Related Products; Related Processes
To support a requirement for restriction between two or more related product Inventions, or between two or more related process Inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP § 808.02. See MPEP § 806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to Inventions in a combination/subcombination relationship. For other related product Inventions, or related process Inventions, the Inventions are distinct if
(A) the Inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the Inventions as claimed are not obvious variants; and
(C) the Inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.


MPEP 806.06 – Independent Inventions
Inventions as claimed are independent if there is no disclosed relationship between the Inventions, that is, they are unconnected in design, operation, and effect. If it can be shown that two or more Inventions are independent, and if there would be a serious burden on the examiner if restriction is not required, applicant should be required to restrict the claims presented to one of such independent Inventios. For example:  (A) Two different combinations, not disclosed as capable of use together, having different modes of operation, different functions and different effects are independent. An article of apparel and a locomotive bearing would be an example. A process of painting a house and a process of boring a well would be a second example.  (B) Where the two Inventions are process and apparatus, and the apparatus cannot be used to practice the process or any part thereof, they are independent. A specific process of molding is independent from a molding apparatus that cannot be used to practice the specific process.

PETITIONER’S ARGUMENTS

Petitioner asserts that the restriction requirement made final in the Office action of July 09, 2017 is improper for the following reasons (September 04, 2020 petition, pages 5-6):

A.    Defining same essential features by particular claims (page 12);
B.    The relationship serving list for further reference (page 14);
C.    Embodiments that are disclosed in my Application and trilateral relationship between the Inventions II, V and VI, relationship of the Invention VII toward the Inventions V and II altogether (page 23);
D.    Relationship of the entities of the entire Application (page 29);
E.    The SPE provided improper requirement for election of species, using improper identification of the species in the Restriction Requirement, improper restriction between the Invention II and the Inventions I, III and VII (page 35);
F.    The SPE improperly instantiated missing of relationship between many Inventions (page 43);
G. The SPE absurdly reused the Inventions previously argued as unrelated for arguing distinctness between them, treating such Inventions as related (page 48);

I. The SPE avoided to discuss related Inventions II and VII on the basis of their common features of their relation and used incorrect referencing of their features. Improper restriction between Inventions II and VII (page 50);
J. The SPE improperly used MPEP § 806.05(1) to restrict Inventions III and V. Intentionally non treated relations of the Invention V toward the Inventions II and VI under the MPEP § 806.05(h) (page 53);
K. The SPE improperly restricted Invention II from the Inventions V, I, III and IV using the MPEP g 806.05fcf (page 55);
L. The SPE improperly restricted Invention V from the Invention VI without using any MPEP title (page 59);
M. The SPE improperly restricted Inventions I, III, IV and V using the MPEP § 806.05(d) in view of the result of improperly restricted Invention II from Inventions I, III, IV and V. Ignoring the disclosed use of the Invention VI together with Invention II. Omitting analysis of the essential relations pointed out in the previous granted petition by simple depriving statement. Depriving disclosed essential components themselves as being add on features (page 61);
N. The SPE improperly instantiated an improper search burden related reason for the Restriction Requirement. The Examiner improperly uphold the reason upon finalizing the Restriction Requirement (page 62);

DISCUSSION AND ANALYSIS

Petitioner’s arguments have been considered but are found not persuasive.  The Invention pertains to a powered flight of an aircraft using gliding wings as support, basically a “flying elevator” conception (see abstract).  The seven independent claims originally submitted on July 26, 2015 and amended claims filed on April 25, 2020 each pertain to a different aspect of this Invention.

MPEP 803 states that there are two criteria for a proper requirement for restriction between patentably distinct Inventions: (A) The inventions must be independent (see MPEP § 802.01, 
§ 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and (B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).

MPEP 802.01 further defines the term "independent" to mean that there is no disclosed relationship between the two or more Inventions claimed, that is, they are unconnected in design, operation, and effect.  Additionally, related inventions are “distinct” if the inventions as claimed are not connected in at least one of design, operation, or effect.

A review of the record indicates that there are seven distinct Invention groupings, as noted in the Relevant Background above.



Inventions I, III, VI, and VIII are unrelated, they are not disclosed as capable of use together and they have different designs, modes of operation, and effects per MPEP 802.01 and 806.06;

Inventions III, VI, V, VI, and VII are related but distinct Inventions from each other;

Inventions II and VII are related Inventions;

Inventions III and V are related Inventions;

Inventions II and I, III, IV, V are related as combination and subcombinations;

Invention V and Invention VI are distinct methods;

Inventions I, III, IV, V are related as subcombination disclosed as usable together in a single combination.

Petitioner’s arguments are addressed below:

A.    Defining same essential features by particular claims (petition, page 12)
Petitioner argues that claim 50 of invention II and claim 85 of invention V both claim a single embodiment as defined by MPEP 806.03 and hence at least inventions II and V should be rejoined.  

In particular, Petitioner argues that dependent claims 50 and 83 each defines list of essential characteristics of the preferred embodiment containing: representing the “flying elevator” concept; two rotors with managed PGS-state that are constructed in accordance with the four-gears pitch steering scheme, means for maintaining a controlled pitch of the fuselage with a correspondence to the driving force of the rotor represented by the external moment ratio (EMR), keeping the EMR inside limits of prescribed constraints with connection to the controlled arbitrary winding speed common for both rotors, including the zero winding speed case that corresponds to the gliding with unavoidable use of a locking means, establishing the fuselage in the direction of the flight path of the aircraft (i.e. "Stream Following" operating mode), and biangular handling of the rotors using the TAS and the winding speed (i.e. A-mode biangular handling).

Petitioner’s arguments are not persuasive.  First, both the original and amended dependent claim 50 and 83 filed on June 26, 2015 and April 25, 2020 respectively contain separate features from each other.  For example, claim 50 of invention II teaches of an airstream sensor system and stream following mode while claim 83 does not.  And claim 83 of invention V goes into more 
detail of the value of said known phase shift is the product of some fixed empirical value and the square root of the normalized magnitude of the gain with the sign of inverted sign of the gain,  claims 70, 82 are drawn to a system of methods for operating an aircraft (classified in B64C 29/0025).  The rotor and the method for operating an aircraft pertains to different inventive concepts.  Because dependent claim 50 define different essential characteristics then dependent claim 83, restriction between the two claims and Inventions II and V were proper under MPEP 806.03.

B.    The relationship serving list for further reference (petition, page 14);
Petitioner argues that there are essential characteristics under MPEP 806.03, which appear in the respective claims:

a) Claims 1, 27, 82 and 97 share an essential relationship because they each teach of “constructed in accordance with the four-gears pitch steering scheme (specifications, paragraphs [0183] - [0186])” (petition, page 14);  

b) Claim 10 of Invention I and claim 28 of Invention II share an essential relationship (petition, pages 14-15) because both claims are related to the disclosure of the outer shaft 195e for the pitch, the gain outer shaft 255 and the skew outer shaft 228 as “three interfaces of the steering tier of the rotor setup (specifications, section [0294]),” and hence Invention I and II should be rejoined;  
 
c) Claims 50, 83-85, and 101 share an essential relationship since all the claims discloses of biangular handling (petition, pages 15-16);  

d) Claims 29 and 85 share an essential relationship because claim 29 teaches of an “airstream sensor system” for using in a "Stream Following" operating mode while claim 85 teaches of “the establishing of said fuselage in the direction of the flight path of said aircraft.”  Both claims cover the A-mode of the biangular handling used in conjunction with it. Both these definitions from the claims have the same essential characteristics (petition, pages 16-17);

e) Claims 54, 61, 63, and 65 share an essential relationship of explaining the exterior of all the angular trimmers used to handle the entire preferred embodiment as they appear on the cockpit (petition, page 17);

f) Claims 55 and 73 share an essential relationship because both disclose the construction of the locking system of the lockable S-trimmer, including the locking knobs (petition, page 19);

g) Claims 47 and 75 share an essential relationship because both claims teaches to detect deviations of the fuselage from the stream following position and hence claim 47 of Invention II and claim 75 of Invention IV should be analyzed together under MPEP 806.05(c)(I) (petition, page 20);

h) Claim 52 and 90 share an essential relationship between both explains data flow of the update winding state stage of the simulation (petition, page 21);

i) Claims 27, 79, 90-91 share an essential relationship because they discuss the essential usability based upon the flying elevator concept (page 22).

Petitioner’s arguments are not persuasive.  Claims are evaluated as a whole and although the claim language may contain similar objects such as a rotor with four-gears pitch (claims 1, 27, 82, 97), shaft (claims 10, 28), biangular handling (claims 50, 83-85, 101), airstream sensor system (claims 29, 85), angular trimmers (claims 54, 61, 63, 65), locking system (claims 55 and 73), fuselage from the stream (claims 47 and 75), data flow (claims 52 and 90), or elevator concept (claims 27, 79, 90-91); this does not render all the claims as defining the same essential characteristic of a single disclosed embodiment of a single Invention under MPEP 806.03.  The claims must be read as a whole in conjunction with their parent claims.  Evaluating the claims as a whole, we see that, claims 1-26 pertains to a rotor for powered flight with managed PGS-state (classified in B64C 11/006); claims 61-74 drawn to a trimmer (classified in B64C 13/042); claims 75-78 drawn to a stream deviation tube (SDT) (classified in G01P 13/025 or 5/16); claims 79-89 drawn to a system of methods for operating an aircraft (classified in B64C 29/0025); claims 90-101 pertains to a computer based modeling of a flight (classified in G06F 17/5009), claims 102-105 drawn to a glider having a wing using “flying elevator concept,” (classified in B64D 17/80).  Because each groupings contains different essential characteristics directed to distinct Inventions with different breadth and scope, restriction amongst them were proper under MPEP 803 and 806.03.

C.    Embodiments that are disclosed in my Application and trilateral relationship between the Inventions II, V and VI, relationship of the Invention VII toward the Inventions V and II altogether (page 23);
Petitioner argues that the use of the winding speed as a representation of the actuation speed of any wings in Inventions II, V, VI and VII discloses subject matter of the embodiment in FIG. 6 and hence shows that there is a relationship between the Inventions (petition, page 27).  This is not persuasive.  A test to determine a proper restriction is not whether there was a lack of relationship between the alleged inventive groups but per MPEP 803, that (A) the inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and (B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).  The instant application pertains to a powered aircraft that uses guiding wings to implement a flying elevator concept (see abstract).  Although the claims all pertain to this concept and hence teaches some variation of the winding speed, the different groupings of Invention I-VII taken as a whole are independent and distinct from each other.  Evaluating the claims as a whole, we see that, claims 1-26 pertains to a rotor for powered flight with managed PGS-state (classified in B64C 11/006); claims 61-74 drawn to a trimmer (classified in B64C 13/042); claims 75-78 drawn to a stream deviation tube 
(SDT) (classified in G01P 13/025 or 5/16); claims 79-89 drawn to a system of methods for operating an aircraft (classified in B64C 29/0025); claims 90-101 pertains to a computer based modeling of a flight (classified in G06F 17/5009), claims 102-105 drawn to a glider having a wing using “flying elevator concept,” (classified in B64D 17/80).  Because each groupings .

D.    Relationship of the entities of the entire Application (petition, page 29);
Petitioner again argues that the entire application is related to a single entity, specifically, petitioner argues that:

a) That the flying elevator concept is present in Inventions II, V, VI, VII (petition, page 30);

b) The method of claim 85 Invention VI are aligned with and adjust the aircraft of claim 50 Invention II and hence both Inventions II and VI should be rejoined together (petition, page 30);

c) Inventions II and VI are related because of their disclosed wings based actuators and biangular handling (petition, pages 30-31);

d) Inventions I and II are related as combination and subcombination and per MPEP 806.05(c)(I) should be examined together (petition, pages 31-32);

e) Inventions II and III are related as combination and subcombination and under MPEP 806.05(c)(I) should be examined together (petition, page 32);

f) Inventions II and IV are related as combination and subcombination and under MPEP 806.05(c)(I) should be examined together (petition, pages 32-33);

g) Common relationship between Inventions II and VII for disclosing the flying elevator concept (petition, pages 33-34);

h) Inventions II and V should be examined together because Invention V teaches of handling the operation of the aircraft as disclosed in Invention II (petition, pages 34-35).

This is not persuasive.  As mentioned above, claims must be evaluated as a whole rather than focusing on one element of the entire grouping of claims.  Since all the claims are part of the instant application, there is no doubt that the claims are related under the inventive concept.  However, the grouping of claims each pertain to an independent and distinct aspect of the invention under MPEP 803.  In particular, claims 1-26 pertains to a rotor for powered flight with managed PGS-state (classified in B64C 11/006); claims 61-74 drawn to a trimmer 
(classified in B64C 13/042); claims 75-78 drawn to a stream deviation tube (SDT) (classified in G01P 13/025 or 5/16); claims 79-89 drawn to a system of methods for operating an aircraft (classified in B64C 29/0025); claims 90-101 pertains to a computer based modeling of a flight (classified in G06F 17/5009), claims 102-105 drawn to a glider having a wing using “flying elevator concept,” (classified in B64D 17/80).  Because each groupings contains different essential characteristics directed to distinct Inventions with different breadth and scope, restriction amongst them were proper under MPEP 803 and 806.03.



E.    The SPE provided improper requirement for election of species, using improper identification of the species in the Restriction Requirement, improper restriction between the Invention II and the Inventions I, III and VII (petition, page 35);
a) Petitioner argues that the species for Invention I is improper and further elaborates that Invention I have additional relationship to Invention II as subcombination used in a combination under MPEP 806.05(c) and hence restriction between Inventions I and II is improper.  Petitioner also seems to question the whether the search burden is met (petition page 36) and argues that “claim 1 appears as not generic for the species claim as it is required in MPEP 806.04(d);”

b) Petitioner argues that the species for Invention III is improper and further elaborates that alleged species A-F of Invention will not reduce the search burden because the scope of search of trimmers would include multiple variants of the structures of different trimmers and that the species have additional relationship of being usable together in a single preferred embodiment (petition, page 40) and hence restriction between Inventions II and III was improper under MPEP 804.04(b), 806.05(c), and 806.05(d);

c) Petitioner argues that the species for Invention VII is improper because all species A-D overlap in scope with the base of the common claims in regards to the wired wings and hence the restriction was improper under MPEP 806.05(j).

Petitioner’s arguments are not persuasive.  MPEP 806.04(b) states that species may be either independent or related under the particular disclosure. Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent Inventions.  Invention I is further divided into species because Invention I includes claims to patentability distinct Species A, generally Figure43, 44A-F (single support ring) in which claims 1-21 appear directed to and Species B, generally Figures 77,78A, 78B (intermediate support ring/winglets) in which claims 1, 22-24 appear directed to.  Invention III is further divided into species because claims 61 -74 is drawn to a trimmer (classified in B64C13/042), shown in Figures 63-71 and [0322]-[0341] of the specifications, which further discloses six distinct trimmers and while each trimmer has common elements, each includes differences of purpose, scale and structure.  And Invention VII drawn to a glider having a wing is further divided into patentability distinct species A drawn to Figures 2A & 5A, Species B drawn .  

F.    The SPE improperly instantiated missing of relationship between many Inventions (petition, page 43);
Petitioner argues that all invention as claims are related in such a way that there is only one interrelated group that covers all of the inventions, and further argues that all the inventions pertain to the flying elevator concept (petition, page 43).  These arguments are not persuasive.  Because all of the claims pertain to the instant application, they are related in that they discuss the concept of a flying elevator.  However, each of the Inventions I-VII are directed to independent and distinct Inventions as discussed above, and hence the restriction requirement made on March 12, 2019 was proper under MPEP 803.

G. The SPE absurdly reused the Inventions previously argued as unrelated for arguing distinctness between them, treating such Inventions as related (page 48);
Petitioner argues that the SPE reused arguments in paragraphs 5-8 of the office action mailed on March 12, 2019 to show that Inventions are unrelated and this renders the restriction improper (petition, page 48).  This is not persuasive.  The test to determine whether a restriction is proper is under MPEP 803 in that there are two criteria for a proper requirement for restriction between patentably distinct Inventions: (A) The Inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and (B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).

Petitioner further argues that the restriction requirement mailed on March 12, 2019 was improper because:

H. The SPE improperly treated the group of the Inventions III, IV, V, VI and VII for distinctness (page 49);
I. The SPE avoided to discuss related Inventions II and VII on the basis of their common features of their relation and used incorrect referencing of their features. Improper restriction between Inventions II and VII (page 50);
J. The SPE improperly used MPEP § 806.05(1) to restrict Inventions III and V. Intentionally non treated relations of the Invention V toward the Inventions II and VI under the MPEP § 806.05(h) (page 53);
K. The SPE improperly restricted Invention II from the Inventions V, I, III and IV using the MPEP 806.05(c) (page 55);
L. The SPE improperly restricted Invention V from the Invention VI without using any MPEP title (page 59);
M. The SPE improperly restricted Inventions I, III, IV and V using the MPEP § 806.05(d) in view of the result of improperly restricted Invention II from Inventions I, III, IV and V. Ignoring the disclosed use of the Invention VI together with Invention II. Omitting analysis of the essential relations pointed out in the previous granted petition by simple depriving statement. Depriving disclosed essential components themselves as being add on features (page 61);
, claims 102-105 drawn to a glider having a wing using “flying elevator concept,” (classified in B64D 17/80).  Because each groupings contains different essential characteristics 
directed to distinct Inventions with different breadth and scope, restriction amongst them were proper under MPEP 803 and 806.03;

N.  The SPE improperly instantiated an improper search burden related reason for the Restriction Requirement. The Examiner improperly uphold the reason upon finalizing the Restriction Requirement (page 62);

It is clear from the wide range of distinct elements required between each inventive groups I-VII that a different field of search would be required for each invention. Thus, in the original restriction requirement, the Examiner properly established burden in stating that the Groups “would require a distinct and separate search” since not only do each of the inventive groups pertain to different inventive concept but each are classified in a different area of search.  

SUMMARY

For the reason stated above, the restriction requirement between Inventions I-VII was proper. Petitioner’s request is hereby DISMISSED.

Any inquiries regarding this decision should be directed to Quality Assurance Specialist Mikado Buiz at (571) 272-6578.


/KATHERINE A. MATECKI/Director, Technology Center 3600                                                                                                                                                                                                        
__________________________
Katherine Matecki, Director
Patent Technology Center 3600
(571) 272-5250
MB: 12/06/2020